                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION (DETROIT)


In re:                                                      Chapter 13

Ali Abbas,                                                  Case No. 19-56737

         Debtor.                                            Hon. Phillip J. Shefferly
                                         /


                      OPINION AND ORDER ALLOWING PROOF OF
                      CLAIM NO. 8-1 AS A GENERAL UNSECURED
                   CLAIM BUT DISALLOWING PRIORITY CLAIM STATUS


                                       Introduction

         This matter is before the Court on a Chapter 13 debtor’s objection to the

allowance and priority of a proof of claim. For the reasons explained, the Court denies

the objection to the allowance of the claim but sustains the objection to the priority of

the claim.

                                       Jurisdiction

         This is a core proceeding under 28 U.S.C. § 157(b)(2)(B) over which the Court

has jurisdiction pursuant to 28 U.S.C. §§ 1334(a) and 157(a).

                                       Background

         The following facts are not in dispute.

         On November 26, 2019, the Debtor filed this Chapter 13 case. On January 10,

2020, the Debtor’s former spouse, Ayesha Abbas (“Creditor”), filed proof of claim


    19-56737-pjs     Doc 90   Filed 07/20/20   Entered 07/20/20 16:12:57   Page 1 of 7
number 8-1 (“Claim”) in the amount of $5,200.00 as a priority claim for a domestic

support obligation. Attached to the Claim is a copy of an order (“Order”) entered by

the Wayne County Circuit Court Family Division (“State Court”) on August 20, 2019

in a pre-bankruptcy divorce case between the Debtor and the Creditor. The Order

granted the Creditor’s motion to compel the Debtor to produce certain documents. The

Order stated that if the Debtor “fails to produce” the documents “within 14 days, he

will be assessed a penalty of $50.00 a day until he has fully complied.”

      On February 7, 2020, the Debtor filed an objection (“Objection”) (ECF No. 39)

to the Claim. The Objection challenges both the amount of the Claim and the priority

status asserted by the Claim. On March 16, 2020, the Creditor filed a response (ECF

No. 70).

      On March 24, 2020, the Court held a hearing on the Objection. At the hearing,

the Court overruled the Objection’s challenge to the amount of the Claim based on an

unrebutted December 2, 2019 email from the law firm representing the Debtor that

persuaded the Court that the Debtor had not complied with the Order until December 2,

2019. The $5,200.00 amount of the Claim was based on the Creditor’s calculation of

the $50.00 per day penalty from the date that the Order required the production of

documents through the date that the Debtor complied with the Order as shown by the

email. Although the Court stated that it would allow the Claim in the amount filed, the

Court found that the record before it was not sufficiently developed to enable the Court

to rule on whether the Claim is entitled to priority as a domestic support obligation. As
                                          -2-

   19-56737-pjs    Doc 90   Filed 07/20/20   Entered 07/20/20 16:12:57     Page 2 of 7
a result, the Court scheduled an evidentiary hearing on that issue. Subsequently, the

evidentiary hearing was adjourned at the request of the parties, in part because they

were still trying to obtain a copy of the transcript (“Transcript”) of the August 19, 2019

hearing in the State Court that led to the entry of the Order.

      On June 16, 2020, the Court held a status conference on the Objection. The

Debtor and the Creditor advised the Court that they had now obtained the Transcript

and agreed to file it with this Court. The Court then conferred with the parties about

rescheduling the evidentiary hearing. Both parties expressed concern over the costs

that they would have to incur to conduct an evidentiary hearing, and about the logistics

and timing for conducting the evidentiary hearing remotely because of the COVID-19

health crisis.   With the express consent of the parties, the Court cancelled the

evidentiary hearing but gave the parties an opportunity to more fully develop the record

for the Court to determine whether the Claim is entitled to priority status as a domestic

support obligation. The Court then set a deadline for the parties to file a copy of the

Transcript and to file any supplements to the papers that they had previously filed.

      On June 30, 2020, the Creditor filed a supplemental brief (ECF No. 86). The

Creditor attached a copy of the Transcript. The Creditor also attached affidavits of the

Debtor and her State Court attorney, Royce Nunley, as well as a tax return and

schedules from the Creditor’s own Chapter 7 bankruptcy case, number 17-55784. On

July 1, 2020, the Debtor filed a supplemental brief (ECF No. 89). Both supplemental

briefs discussed relevant case law.
                                           -3-

   19-56737-pjs    Doc 90    Filed 07/20/20   Entered 07/20/20 16:12:57   Page 3 of 7
        As noted, because the Court already stated that it would allow the Claim in the

amount of $5,200.00, the sole remaining issue is whether the Claim is a domestic

support obligation entitled to priority under § 507(a)(1) of the Bankruptcy Code. It

makes a big difference under the Debtor’s Chapter 13 plan. Under § 1322(a)(2) of the

Bankruptcy Code, a Chapter 13 plan must provide for payment in full of all claims

entitled to priority under § 507. Not so with respect to non-priority, general unsecured

claims.

                                     Applicable law

        Section 101(14A) of the Bankruptcy Code defines domestic support obligation.

Relevant to this case, the definition includes a debt that is “(A) owed to or recoverable

by a . . . former spouse . . . ; (B) in the nature of alimony, maintenance, or support . . .

of such . . . former spouse . . . ; (C) established . . . by reason of applicable provisions

of . . . (ii) an order of a court of record; and (D) not assigned to a nongovernmental

entity . . . .”

        There is no dispute as to elements (A), (C) and (D). The Claim is a debt owed

to or recoverable by the Debtor’s former spouse, established by the Order entered by

the State Court, and the debt has not been assigned to anyone. The sole dispute pertains

to element (B), whether the debt evidenced by the Claim is in the nature of alimony,

maintenance or support. The Creditor says that the debt is in the nature of support, the

Debtor says that it is not.


                                            -4-

    19-56737-pjs    Doc 90    Filed 07/20/20   Entered 07/20/20 16:12:57    Page 4 of 7
      The Sixth Circuit Court of Appeals has held that “[N]othing in the statute

precludes an attorney’s fee award from being treated as ‘in the nature of . . . support.’”

Rugiero v. DiNardo (In re Rugiero), 502 Fed. Appx. 436, 439 (6th Cir. 2012). Citing

Sorah v. Sorah, 163 F.3d 397 (6th Cir. 1998), the Sixth Circuit explained that to

determine whether a particular fee award is in the nature of support, a federal court

must look at “traditional state law indicia” of support obligations, such as “(1) a label

such as alimony, support, or maintenance in the decree or agreement, (2) a direct

payment to the former spouse, as opposed to the assumption of a third-party debt, and

(3) payments that are contingent upon such events as death, remarriage, or eligibility

for Social Security benefits.” In re Rugiero, 502 Fed. Appx. at 439. In Rugiero, the

Sixth Circuit held that the attorney fee award in the child custody case before it was in

the nature of support, emphasizing that the state court that made the award “looked at

the relative capacities” of the two parties. The Sixth Circuit then observed that “when

courts have held that fee awards do not amount to domestic support obligations, that

was because the state court’s orders failed to tie the awards to the creditor spouse’s

financial needs.” Id. at 439-440 (citations omitted).

                                       Discussion

      The “traditional state law indicia” do not show that the Claim is in the nature of

support.

      The Order does not say that the Claim is for support of the Creditor. The Order

describes the $50.00 per day as an amount to be “assessed” as a “penalty”. The Order
                                           -5-

   19-56737-pjs    Doc 90    Filed 07/20/20   Entered 07/20/20 16:12:57   Page 5 of 7
does not mention anything about the Creditor’s financial condition or relate the

payment of the amount to any event in the Creditor’s life. The Order focuses only on

the Debtor’s conduct.

      The Transcript shows that it was the State Court judge — not the Creditor —

who came up with the idea of a daily penalty of $50.00. The Transcript shows that

when the Creditor argued for an order compelling the production of documents, the

Creditor did not say anything about her ability to pay for the legal fees in the litigation

nor did she mention anything either directly or indirectly about her financial condition.

The Creditor made no reference either to any need that she had for support, or any

ability of the Debtor to provide her support. In ordering the “fifty dollar a day penalty,”

the State Court judge likewise did not mention anything about the relative capacities

of the Creditor and the Debtor to pay legal fees and did not refer at all to the financial

condition of either the Creditor or the Debtor. There is nothing in the Transcript to

even remotely suggest that the State Court imposed the $50.00 a day penalty as a form

of support for the Creditor. The Transcript reflects that this was entirely a penalty for

bad conduct by the Debtor, not at all in the nature of support for the Creditor.

      The other exhibits attached to the Creditor’s supplemental brief are not probative

of the nature of the Claim. Those exhibits describe the Creditor’s own financial

hardships, the length and cost of the divorce proceeding, and the Creditor’s complaints

about the Debtor’s conduct. Those are not unimportant matters, and the Court is not


                                           -6-

   19-56737-pjs    Doc 90    Filed 07/20/20   Entered 07/20/20 16:12:57    Page 6 of 7
unsympathetic to the Debtor. But those do not tend to show that the Claim is in the

nature of support.

      There is simply nothing in the Order, the Transcript, or the Creditor’s exhibits

that ties the Claim in any way to the Creditor’s financial needs or the Debtor’s ability

to pay. After considering the “traditional state law indicia” of support obligations, as

required by the Sixth Circuit Court of Appeals, the Court concludes that the Claim is

not entitled to priority claim as a domestic support obligation. Accordingly,

      IT IS HEREBY ORDERED that the Claim is allowed in the amount of $5,200.00

as a general unsecured claim.

      IT IS FURTHER ORDERED that the Claim is not a domestic support obligation

entitled to priority under § 507(a)(1) of the Bankruptcy Code.



Signed on July 20, 2020




                                           -7-

   19-56737-pjs      Doc 90   Filed 07/20/20   Entered 07/20/20 16:12:57   Page 7 of 7
